UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7519



ANTHONY QUE MCCULLOUGH,

                                               Petitioner - Appellant,

          versus


DAVID A. GARRAGHTY, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-503-7)


Submitted:   January 31, 2002               Decided:   February 7, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Que McCullough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Que McCullough seeks to appeal the district court’s

order denying his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record, the district

court’s opinion, and McCullough’s informal brief filed in this

court.   Because McCullough fails to challenge on appeal the dis-

trict court’s finding that his § 2254 petition was untimely, he has

not preserved that issue for our review.       4th Cir. R. 34(b).

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.       McCullough v.

Garraghty, No. CA-01-503-7 (W.D. Va. July 10, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2